Concurring Opinion by
Mr. Justice Musmanno :
I have but one thought to add to the definitive decision of the Majority, with which I thoroughly concur. I would add only, that it is my view the 1965 Amendment was a comforting bandage to wrap around the Community College Act of 1963, but that it was not necessary for any curative or therapeutic effect. I do not believe that the decision of the Court of Common Pleas of Montgomery County in 36 Pa. D. & C. 2d 527, inflicted any fracture to the original Act and that it was constitutional even in its first language. Had the decision of the Montgomery County Court been appealed to this Court, I am satisfied I would have voted to declare the Act constitutional as it emerged from the legislative halls.